Filed 10/28/13 P. v. Leen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----


THE PEOPLE,                                                                                  C073535

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F0207A)

         v.

DOVIE DEWDROP LEEN,

                   Defendant and Appellant.




         In November 2011, defendant Dovie Dewdrop Leen threatened to commit a crime
that would result in death or great bodily injury. He intended that his statement be taken
as a threat, and the victim feared for his safety or the safety of his family. Because the
matter was resolved by plea and defendant waived referral to the probation department,
our statement of facts is taken from the amended information.
         Defendant pleaded guilty to criminal threats (Pen. Code, § 422) and admitted two
prior serious or violent felony convictions (Pen. Code, §§ 667, subds. (b)-(i), 1170.12).
In exchange, two related counts and several allegations were dismissed. A great bodily



                                                             1
injury allegation was dismissed with a Harvey waiver for restitution. (People v. Harvey
(1979) 25 Cal.3d 754.)
       Defendant was sentenced to prison for a stipulated term of 25 years to life,
awarded 469 days’ custody credit and 469 days’ conduct credit, and ordered to pay a
$6,000 restitution fine (Pen. Code, § 1202.4), a $6,000 restitution fine suspended unless
parole is revoked (Pen. Code, § 1202.45), a $40 court operations fee (Pen. Code,
§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373).
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                        DISPOSITION
       The judgment is affirmed.



                                                         HULL                   , J.

We concur:



      BLEASE                 , Acting P. J.



      MURRAY                 , J.




                                              2